Citation Nr: 0033927	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran, who had active service from 
June 1969 to December 1970, appealed that decision,


FINDING OF FACT

A June 1999 audiology evaluation of the veteran revealed 
average puretone decibel hearing loss of 62 bilaterally, with 
speech recognition scores of 80 percent in the right ear and 
92 percent in the left ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, Diagnostic Code 6100 (1998) and (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected bilateral hearing loss is greater than reflected by 
the currently assigned noncompensable evaluation.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to those claims.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, a transcript of personal hearing testimony 
given at the RO before the undersigned, and personal 
statements made by the veteran in support of his claim.  The 
Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
In this regard, while the veteran testified that he received 
treatment from a private audiologist, Greg Moore, and those 
records have not been obtained, the veteran did not indicate 
that this treatment was substantially contemporaneous with 
this claim.  As a remote history of the veteran's hearing 
loss disability is not relevant, the Board has not sought 
these records, and no further assistance to the veteran 
regarding the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000; McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Although it is thus 
essential, both in the examination and in the evaluation of 
disability, that a disability be reviewed in relation to its 
history (see 38 C.F.R. § 4.1), the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  Generally, audiology 
examinations are conducted using controlled speech 
discrimination tests together with the results of a puretone 
audiometry test.  The horizontal lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The numerical designation of impaired efficiency 
(levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.  

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The process has been described judicially as a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25,208-209 (1999).  VA is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  It is reported in the explanation regarding the 
revisions in the Federal Register, however, that the 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations.  See 64 Fed. Reg. 25,202-204 (1999). 

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, or 4000 Hertz) are 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz (Hz) and 70 decibels or more at 2000 Hz.  However, 
these revisions, even when applied, do not affect the 
evaluation of the veteran's bilateral hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  As noted by the RO in the June 1999 
rating on appeal, the differences between the former and 
revised criteria in cases such as the one on appeal are 
relatively inconsequential and are not substantive.

In May 1999, the veteran sought VA treatment for his hearing 
loss.  He was informed that he was eligible for hearing aids 
if desired, but he indicated that he wanted to wait to see if 
they were needed.

The veteran underwent a VA audiological examination in 
connection with his claim for an increased rating in June 
1999.  The results of that test showed that his pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
80
95
LEFT
35
30
35
85
100

The average pure tone decibel loss was 62 bilaterally.  (The 
average is computed from the results of 1000, 2000, 3000, and 
4000 Hz; the results at 500 Hz are only used to determine 
whether hearing loss disability, under VA standards, is 
present).  Speech audiometry revealed speech ability of 80 
percent in the right ear and of 92 percent in the left ear.

The veteran and his wife provided testimony before the 
undersigned Veterans Law Judge sitting at the RO in November 
1999.  The veteran stated that he did not believe that the VA 
audiometric test was accurate, and that the VA examiner had a 
poor attitude.  The veteran continued that he made full 
efforts on the test.  He stated that he was a self-employed 
contractor.  The veteran's wife related that a private 
audiologist likewise had accused the veteran of making poor 
efforts.  She related treatment from an audiologist named 
Greg Moore.  The veteran submitted a photocopy of a March 
1995 audiological report from E.N.T. Specialists of Ottumwa, 
Iowa at the time of the hearing.

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the June 1999 examination 
results yields a numerical designation of IV for the right 
ear (between 58 and 65 average puretone decibel hearing loss, 
with between 76 and 82 percent speech discrimination), and II 
for the left ear (between 58 and 65 average puretone decibel 
hearing loss, with at least 92 percent speech 
discrimination).  Entering the category designations for each 
ear, Table VII contemplates a noncompensable or 0 percent 
evaluation.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected hearing loss.  
In so doing, the Board has considered the veteran's own 
statements submitted in support of his claim.  However, the 
competent medical evidence does not establish that his 
hearing loss has increased to a level in excess of the 
current 0 percent rating under 38 C.F.R. § 4.85.  The Board 
has noted the veteran's contentions regarding the examiner 
who conducted the June 1999 VA audiogram, but finds no 
medical evidence that the evaluation was inadequate or 
inaccurate for rating purposes.  The veteran reportedly has a 
severe high frequency sensorineural hearing loss in both 
ears, which is recognized by VA, but the rating schedule is 
weighted in favor of the lower frequencies in the 
conversational range.  

The Board also acknowledges that the RO has not had the 
opportunity to review the March 1995 private audiological 
report.  In the case of a claim for an increased evaluation, 
while a history of a disability is important, the current 
level of disability is of primary concern.  See Francisco, 7 
Vet. App. at 58.  In this case, that report is five years 
old, and predates this current claim by some four years; it 
is thus not relevant to this current claim and evaluation.  
(As compared to the June 1999 VA audiogram, the reported 
speech recognition scores of 92, bilaterally, were better in 
the right ear and the same in the left ear-in other words, 
the more recent VA study is supportive of decreased speech 
recognition, at least in one ear.)  In denying the veteran's 
claims, the Board has carefully reviewed the entire record 
but does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that bilateral hearing 
loss has resulted in marked interference with his employment 
or necessitated frequent periods of hospitalization.  Indeed, 
the veteran has never been hospitalized for this disability, 
and the record reflects that he is a contractor.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

